Citation Nr: 0605946	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C, on a 
direct basis, or as a result of herbicide exposure.  

2.  Entitlement to service connection for blood in stool, as 
a result of herbicide exposure.  

3.  Entitlement to service connection for a prostate 
condition as a result of herbicide exposure.  

4.  Entitlement to service connection for a rash as a result 
of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
April 1970.  The veteran also has an additional year of 
unverified active duty.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Huntington, West Virginia, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  In January 2006, the veteran 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge (VLJ).  A transcript of that 
hearing is of record and associated with the claims folder.  

The issue of service connection for hepatitis C, on a direct 
basis or as a result of herbicide exposure being remand is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  

2.  Blood in stool, a prostate condition, nor a rash is 
attributable to injury or disease in service nor is it 
attributable to his herbicide exposure.  


CONCLUSIONS OF LAW

Blood in stool, a prostate condition, and a rash were not 
incurred in or aggravated by service, nor are any due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via RO letters issued in November 2001, 
July 2002, and March 2004, the rating decisions, and the 
statement of the case (SOC).  In addition, the RO letters, 
and the SOC, provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, have been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in the instant claim, and the Board concludes, that 
to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  The veteran 
was also given the opportunity to testify at hearing, which 
he did before the undersigned Acting VLJ at a videoconference 
hearing in January 2006.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Service Connection 

The veteran and his representative assert, in essence, that 
service connection is warranted for blood in stool, a 
prostate condition and a rash as a result of exposure to 
herbicides in Vietnam.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 
38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2005).  

The veteran served in the Army in Vietnam from May 1967 to 
May 1968, and is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f).  If a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed.Reg. 341-346 (1994).  See also 61 Fed.Reg. 41442-
41449, and 61 Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).   

In the instant claim, the veteran's service medical records 
are devoid of treatment, findings, or diagnoses for blood in 
stool, a prostate condition, or a rash in service.  

After service, the veteran underwent VA examination in 
May 1970.  There were no findings related to blood in the 
stool, and VA examination showed no skin lesions and the 
genitourinary system was described as normal.  

VA outpatient treatment records associated with the claims 
folder show that the veteran had blood in his stool on 
occasion, no evidence of a prostate condition, and a rash of 
his groin area.  

As for the veteran's claim for a prostate condition, Congress 
has specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, entitlement 
to service connection for a prostate disability is not 
warranted as there is no medical evidence of record of a 
present disability of the prostate that can be related to 
service or to herbicide exposure in Vietnam.  

As for the veteran's claims for blood in the stool and a 
rash, although there is evidence that these conditions have 
occurred on occasion after service, the only indication that 
blood in the stool or a rash is related to service or 
herbicide exposure is the veteran's statements of such.  It 
is well established that laypersons cannot provide testimony 
when an expert opinion is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In addition, the evidence 
does not show that the claimed blood in stool or rash have 
been diagnosed as one of the listed diseases for which 
service connection can be granted on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309(e).

In sum, since the veteran did not present medical evidence 
linking any of the aforementioned conditions to herbicide 
exposure or otherwise to active service, there is no basis 
for awarding service connection for blood in the stool, rash, 
or a prostate condition.  


ORDER

Service connection for blood in stool, a prostate condition 
or a rash as a result of herbicide exposure is denied.  




REMAND

The veteran and his representative contend, in essence, that 
he has hepatitis C as a result of an inservice incurrence.  
The veteran asserts that he had surgery in service, and that 
as a result of a blood transfusion, he contracted hepatitis 
C.  In the alternative, he claims he has hepatitis C as a 
result of herbicide exposure in Vietnam.  

A review of the record shows that the veteran was 
hospitalized at the Madigan General Hospital and underwent 
skin grafting of the left leg while in service.  It is not 
clear from the record if the veteran underwent a blood 
transfusion during his extended hospitalization and 
surgeries.  Copies of his inpatient clinical records from the 
hospitalization, and the blood bank records while 
hospitalized indicating whether the veteran received a 
transfusion, should be sought and associated with the claims 
folder.  

Additionally, the veteran has received treatment for 
hepatitis C from Mordechai Rabinovitz, MD.  Dr Rabinovitz 
diagnosed hepatitis C in September 2001.  Although Dr. 
Rabinovitz submitted a summary with findings related to the 
veteran's hepatitis C, there were no treatment records 
associated with the letter.  It is important to obtain all of 
the medical records in connection with the veteran's 
treatment for hepatitis C from Dr Rabinovitz.  

As there are factual questions regarding the onset of 
hepatitis C and the risk factor that is the most likely cause 
of the current hepatitis C, the case is REMANDED to the RO 
via the AMC for the following:

1.  Request from NPRC hospital records, 
to specifically include clinical and 
inpatient treatment records from Madigan 
General Hospital, from 1969 to 1970 to 
include all blood bank records from 
July 1969 to April 1970, and associate 
those records with the claims folder.  If 
records from the blood bank are 
unavailable, the RO should obtain a 
statement from the custodian of those 
records as to the disposition of the 
blood bank records.

2.  After obtaining the appropriate 
release of information from the veteran, 
the RO should attempt to obtain all of 
the veteran's medical records for 
treatment for hepatitis C from Dr. 
Rabinovitz and any medical facility where 
he treated the veteran.  Associate those 
records with the claims folder.  

3.  The RO should obtain all of the veteran's 
medical records related to treatment for his 
hepatitis  C from the Clarksburg, West 
Virginia VA Medical Center from 2001 to the 
present and associate those records with the 
claims folder.  

4.  Only after the above development has been 
performed, make arrangements to have the 
veteran's claims file reviewed by a VA 
specialist in hematology to determine the 
etiology of his hepatitis C.  The specialist 
should specifically address the various risk 
factors of hepatitis C.  The specialist 
should be asked whether it is at least as 
likely as not that the veteran contracted 
hepatitis C in service based upon any 
treatment received that is shown in the 
records.  The examiner should provide an 
opinion based on the veteran's history and 
the medical evidence of record, as to which 
risk factor was the most likely cause of 
hepatitis C.  A rationale must be provided 
for all opinions and conclusions reached.  

5.  After the above development is 
completed, readjudicate the claim of 
service connection for hepatitis C, to 
include as a result of herbicide 
exposure, considering all the evidence of 
record.  If the benefit sought remains 
denied, furnish the veteran and his 
representative a supplemental statement 
of the case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


